Citation Nr: 9927414	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
that a disability incurred in service caused the veteran's 
death, or that metastic liver disease due to gastric 
carcinoma was caused by exposure to herbicidal agents in 
service.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that exposure to herbicidal 
agents, Agent Orange, in service caused the appellant to 
develop gastric cancer and metastic liver disease.

Service connection for the cause of a veteran's death may be 
granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1996).

With respect to claims for service connection based on Agent 
Orange exposure, there are also specific regulatory 
provisions which must be satisfied.  The VA has determined 
that service connection based on exposure to herbicides used 
in Vietnam may only be presumed for those conditions which it 
has found a positive association between the condition and 
such exposure.  59 Fed.Reg. 341 (1995).  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acne form disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  A disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. § 3.307(a) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the evidence of record reflects that the veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam War.  In April 1996, the veteran filed a claim for 
service connection for residuals of exposure to Agent Orange.  
He did not identify any specific disability, but he reported 
treatment by A. Vasudevan, M.D., since March 1996.  In 
October 1996, the appellant filed a claim for service 
connection for the cause of the veteran's.  She argued that 
the veteran developed stomach cancer due to Agent Orange 
exposure in service.

In support of the appellant's claim, the VA received a 
certified death certificate, which shows that the veteran 
died in August 1996 due to cardiorespiratory failure, due to 
metastic liver disease due to gastric carcinoma.  Also, the 
VA received private medical statements from N. Anderson, 
M.D., A. Vasudevan, M.D., N. Karve, M.D., and R. Mames, M.D., 
each dated March 1996, which show that the veteran was under 
treatment for metastic gastric cancer.  Subsequently, private 
treatment records from Drs. Anderson and Karve were received, 
which show treatment for various medical problems, including 
stomach cancer, and private hospital records dated January 
and June 1995, which show admissions for chest pain and a 
large abscess in the groin along with diabetes mellitus, 
respectively.  Lastly, records from the Social Security 
Administration were obtained, which show that the veteran 
applied for disability benefits in April 1996 due to the 
presence of malignant neoplasm of the liver.

After reviewing the evidence of record, the Board finds that 
a well grounded claim has not been submitted for service 
connection for the cause of the veteran's death.  Competent 
medical evidence has not been presented showing that a 
disability incurred in service caused the veteran's death, or 
that metastic liver disease due to gastric carcinoma was 
caused by exposure to herbicidal agents in service.  Also, we 
note that the type of cancer suffered by the veteran is not 
among the diseases listed in 38 C.F.R. § 3.309(e).

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of metastic liver 
disease due to stomach cancer and the veteran's exposure 
Agent Orange in service.  However, as a layman, the appellant 
is not competent to offer opinions on medical causation, and 
the Board simply may not accept unsupported lay speculation 
with regard to medical issues.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Therefore, regrettably, in view of the above, the Board 
concludes that a well grounded claim has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claim for service connection.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

